\ AO 106 (Rev. 04/10) Application for a Search Warrant

                                            UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District of Wisconsin

            In the Matter of the Search of:
                                                                       )
   The Use of a Cell-Site Simulator to Locate the Cellular             )
   Device Assigned Call Number 262-475-9030                                    Case No.                          _    -
                                                                       )
                                                                       )
                                                                       )
                                                                       )

                                            APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
 petjury that I have reason to believe that on the following person or property:

    See Attachment A.


 located in the Eastern District of Wisconsin, there is now concealed:

    See Attachment B.



 The basis for the search under Fed. R. Crim P. 41 ( c) is:
         fZ! evidence of a crime;
         D contraband, fruits of crime, or other items illegally possessed;
         D property designed for use, intended for use, or used in committing a crime;
         D a person to be arrested or a person who is unlawfully restrained.

 The search is related to violations of:
 21 United States Code, Sections 841(a)(l) and 846

 The application is based on these facts: See Affidavit in Suppoti of an Application for a Search Warrant. To ensure technical
 compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-3127, this warrant also functions as a pen register order. Consistent
 with the requirement for an application for a pen register order, I ce1iify that the information likely to be obtained is relevant to an
 ongoing criminal investigation being conducted by [investigative agency].

 fZ! Delayed notice of __J_Q_ days (give exact ending date if more than 3 0 days: _ _ _ _ _ _ _~ is requested
     under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                              Bridget Domaszek        , Assistant United States Attorney
                                                                                         rinted Name and Title
                      me and signed in my presence:

Date:                     ~


                                                                                                             i
                                                                                                          fi\J
 City and State: Milwaukee, Wisconsin                                             William E. Duffin, U.S. Magistrate Judge
                              Case 2:19-mj-01255-WED Filed 06/06/19 PagePrinted
                                                                          1 of Name
                                                                                16 and Title
                                                                                    Document 1
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

    A. INTRODUCTION AND AGENT BACKGROUND

        1.     I, Scott Madock, make this affidavit in support of an application for a search

wairant under Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an

electronic investigative technique, which is described in Attachment B, to locate the cellular device

assigned call number (262) 475-9030, Intemational Mobile Equipment Identity (IMEI)

359536092196005, which is described in Attachment A.

       2.      I am a Milwaukee Police Department (MPD) Detective and have been employed

by MPD for the past 26 years. I have been an MPD Detective for the past 18 years. I am cmrently

assigned to the Milwaukee Office of the United.States Department of Justice, Drug Enforcement

Administration (DEA), as a federally deputized Task Force Officer.           During my time as a

Detective, I have almost exclusively investigated violations of state and federal controlled

substances laws and money laundering laws, including Title 21, United States Code, Sections

84l(a)(l), 843(b), and 846, and Title 18, United States Code, Sections 1956 and 1957, and other

related offenses. I have specialized training and experience in narcotics smuggling and distribution

investigations. During my tenure with MPD and DEA, I have participated in over 500 narcotics

investigations, and have authored over 100 affidavits supp01iing criminal complaints and search

and seizure wairants. I have debriefed defendants, informants, and witnesses who had personal

knowledge regarding major narcotics trafficking organizations. I am familiar with narcotics

traffickers' methods of operation including the distribution, storage, importation, and

transportation of narcotics, the collection of money which represents the proceeds of narcotics

trafficking, and money laundering. I have had formal training and have participated in numerous




         Case 2:19-mj-01255-WED Filed 06/06/19 Page 2 of 16 Document 1
                                                                                     '
complex narcotics trafficking investigations, including complex conspiracies and wiretap

investigations.   Based on my training, experience, and participation in drug trafficking

investigations and associated financial investigations involving large amounts of heroin, cocaine,

crack cocaine, marijuana, and other controlled substances, I know and have observed the

following:

             a)     I have utilized informants to provide information and evidence when
                    investigating various criminal offenses. Through informant interviews,
                    consensually recorded conversations, and extensive debriefings of individuals
                    involved criminal activity, I have learned about the manner in which criminal
                    individuals and organizations function in Wisconsin as well as in other areas
                    of the United States;

             b)      I have relied upon informants to purchase controlled substances, firearms,
                    and other evidence from dealers and have made undercover purchases of
                    controlled substances and other evidence;

             c)    I have extensive experience conducting both physical and electronic
                   surveillance of individuals engaged in illegal activity. I have participated in
                   the execution of numerous search warrants where controlled substances,
                   money, business records, stolen property, firearms, and records of the illegal
                   activity were seized;

             d)    I am familiar with the appearance and street names of various drugs, including
                   marijuana, heroin, cocaine, cocaine base (crack cocaine), ecstasy and
                   methamphetamine. I am familiar with the methods used by drug dealers to
                   package and prepare controlled substances for sale. I lmow the street values
                   of different quantities of the various controlled substances;

             e)    I am familiar with the language utilized over the telephone to discuss drug
                   trafficking and know that the language is often limited, guarded and coded. I
                   also know the various code names used to describe controlled substances;

             f)    I know that drug traffickers often use electronic equipment, cellular
                   telephones and land-line telephones to conduct drug trafficking operations;

             g)    I lmow that drug traffickers commonly have in their possession, at their
                   residences and other locations where they exercise dominion and control,
                   firearms and ammunition including but not limited to - pistols, revolvers,
                   rifles, shotguns, machine guns and other weapons, as well as records or
                   receipts pe1iaining to firearms and ammunition;




         Case 2:19-mj-01255-WED Filed 06/06/19 Page 3 of 16 Document 1
               h)        I know that criminals commonly have in their possession, at their residences
                         and other locations where they exercise domain and control, business and
                         financial records, cash, valuables and records relating to assets;

               i)        I have been assigned to court-authorized interceptions of communications and
                         have been trained to operate the equipment utilized to conduct such
                         operations;

               j)        I know that drug dealers often put their phones in nominee names in order to
                         distance themselves from phones that are utilized to facilitate the distribution
                         of controlled substances. Because drug dealers go through numerous phone
                         numbers, they often do not pay final bills when they are done using a phone
                         number and then are unable to put another line in the name of that subscriber;

               k)        I know that drug traffickers often use drug proceeds to purchase assets such
                         as vehicles, property, real estate and jewelry. I also know that drug traffickers
                         often use nominees to purchase and/or title these assets in order to avoid
                         scrutiny from law enforcement officials; and

               1)        I have extensive experience with individuals who attempt to hide their illegal
                         proceeds by the use of nominees to purchase assets, use of extensive cash
                         purchases, use of cash payment of bills, use of safety deposit boxes, use of
                         trusted associates to store bulk cash, and the use of legitimate businesses to
                         report the illegal profits as legitimate business income ..

        3.          I am an "investigative or law enforcement officer" of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by the

law to conduct investigations of and to make aTI'ests for the offenses enumerated in 18 U.S.C. §

2516.

        4.          I make this affidavit based upon personal knowledge derived from my participation

in this investigation and upon inf01mation I believe to be reliable from the following sources: my

experience investigating drug trafficking activities; oral and written reports, and documents about

this investigation I have received from members of the DEA, local law enforcement, and other

federal law enforcement agencies; discussions I have had personally concerning this investigation

with experienced narcotics investigators; interviews with cooperating witnesses or confidential

sources which I have personally conducted, or which have been reported to me either directly or




             Case 2:19-mj-01255-WED Filed 06/06/19 Page 4 of 16 Document 1
indirectly through oral and written reports; physical surveillance conducted by the Drug

Enforcement Administration and local law enforcement agencies, the results of which have been

reported to me either directly or indirectly through written reports, public records, telephone toll

records, pen register, trap and trace information, and telephone subscriber information. I

        5.       Since the affidavit is being submitted for the limited purpose of determining the

location and identification of the user of cellular telephone number for the above-listed target

telephone, I have not included each and every fact known to me concerning this investigation. I

have set forth only the facts I believe are necessary to dete1mine the location and identification of

the user of cellular telephone number (262) 475-9030 identified in Attachment A

        6.       One purpose of applying for this wan-ant is to dete1mine with precision any Target

Cellular Device's location used by UM9030. There is reason to believe the Target Cellular Device

is cU11"ently located somewhere within this district because UM9030, the user of the device,

reportedly lives in and spends majority of his time in the Milwaukee, Wisconsin, area. Pursuant to

Rule 41 (b)(2), law enforcement may locate the Target Cellular Device outside the district provided

the device is within the district when the warrant is issued.

       7.        Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 United States Code, Sections 841(a)(l) and 846 have been committed, are being

committed, and will be committed by UM9030 and others yet to be identified. There is also

probable cause to believe that the location of the Target Cellular Device will constitute evidence

of those criminal violations, including leading to the identification of other individuals who are




1
 Throughout this affidavit, reference will be made to case agents. Case agents are those federal,
state, and local law enforcement officers who have directly paiiicipated in this investigation, and
with whom your affiant has had regular contact regarding this investigation.




             Case 2:19-mj-01255-WED Filed 06/06/19 Page 5 of 16 Document 1
engaged in the commission of these offenses and identifying locations where the target engages in

criminal activity.

        8.      Because collecting the information authorized by this warrant may fall within the

statutory definitions of a "pen register" or a "trap and trace device," see 18 U.S.C. § 3127(3) &

(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18

U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included

in a pen register order. See 18 U.S.C. § 3123(b)(1 ).

   B. PROBABLE CAUSE

       9.       In August 2018, the DEA Cincinnati Resident Office began an investigation into a

poly-drug distribution ring operating in and around Cincinnati, Ohio. Derrick L. BRYANT was

identified as a distributor of cocaine and heroin/fentanyl.

       10.      On March 28, 2019, members of the DEA conducted an operation utilizing a

confidential source (CSl). CSl is receiving monetary compensation and is not cooperating with

law enforcement for case consideration. CS 1 does not have a criminal history. The information

provided by CS 1 has been able to be independently corroborated and has proven to be accurate

and reliable. CS 1 has been deemed trustworthy and credible to agents satisfaction.

       11.      During this operation, CS 1 met with BRYANT in order to discuss his drug

trafficking operation and his need for a Spanish translator. The meet between CS 1 and BRYANT

was consensually recorded by CS 1 at the direction of agents. During the conversation between

CSl and BRYANT, BRYANT indicated that he routinely received shipments of controlled

substances, believed to be cocaine, from a source of supply in Sinaloa, Mexico.         BRYANT

informed CS 1 that he had direct contact with an individual in Mexico and a courier who transported

the controlled substances to Cincinnati, Ohio. BRYANT added that he believed the courier was




            Case 2:19-mj-01255-WED Filed 06/06/19 Page 6 of 16 Document 1
cmrently in the Milwaukee, Wisconsin, area. BRYANT told CSI that he would receive between

twenty (20) and thirty (30) kilograms of a controlled substance approximately every three weeks,

and would distribute those kilograms to four (4) or five (5) individuals. BRYANT further indicated

that he would store the controlled substances at one of his rental properties, but not his residence.

BRYANT added that he often had trouble communicating with the co-conspirators importing the

controlled substances because they were native Spanish speakers. BRYANT continued, stating

that he typically paid between $34,000 and $36,000 per kilogram at the time of delivery and that

he had been sourced by this group in Mexico for several years. BRYANT informed CS 1 that for

some unknown reason, these routine shipments stopped toward the end of November 2018, and

that since that time, he (BRYANT) has been trying to get the shipments to continue. Also during

the meet with CSl, BRYANT stated, "Since you're right here I'm gunna text my main guy. I'm

texting and calling both, so one will show up with something."

       12.      After the meet with BRYANT, CS 1 advised agents that during the meet, BRYANT

was sending WhatsApp messages to an unidentified Hispanic male whom he/she believed to be a

source of supply or courier for the DTO (UM9030). Additionally during the meet, BRYANT

handed CS 1 his telephone and requested that CS 1 have a telephonic conversation (voice) with the

Hispanic male, a source of supply or courier for the DTO. BRYANT requested this because of the

language hairier and was aware CS 1 is fluent in Spanish. During this .conversation on BRYANT' s

telephone, CS 1 and the unidentified male discussed a future shipment of controlled substances

intended for BRYANT. The unidentified male indicated that the shipment would arrive within the

next several days and would cost the same as the previous shipments.

       13.     Following the meet and debrief of CS I, at approximately 10:02 p.m., CSl received

an incoming call from BRYANT using (859) 638-1537. This telephone call was not recorded, and




         Case 2:19-mj-01255-WED Filed 06/06/19 Page 7 of 16 Document 1
agents were not present to monitor the conversation. According to CS 1, this telephone call was

continued conversation about a future drug transaction involving the unknown Hispanic male and

to coordinate a three-way call with an unknown Hispanic male (UM9030), later identified as using

(312) 533-7171. According to CS 1, during the subsequent three-way telephone call, the Hispanic

male wanted to ensure CS 1 was not working for any other drug trafficking organizations and

requested an in-person meet with CSl. CSl believes this in-person meet may happen during a

future drug transaction. Toll analysis conducted revealed UM9030 was utilizing cellular telephone

number (312) 533-7171. A pen register was applied for and received on (312) 533-7171.

        14.     On April 8, 2019, the Honorable, Karen L. Litkovitz, U.S. Magistrate Judge,

Southern District of Ohio, signed (3) search waITants authorizing the real-time/GPS tracking of

cellular telephone (312) 533-7171, for a period of 30 days from the date the warrant was signed,

and historical texts, and historical location information from March 5, 2019 to date of the

order. The real-time/GPS information received on cellphone number (312) 533-7171 constantly

showed the cellphone in the Milwaukee area. However, the results of the real-time/GPS on the

cellphone were not within a distance feasible for dete1mining the precise location and identifying

UM9030.

        15.     On April 17, 2019, the Honorable Michael R. BaITett, United States District Judge

in the Southern District of Ohio, signed an order authorizing the interception of wire and

electronic communications over BRYANT's telephone, (859) 638-1537. On May 4, 2019 at

approximately 7:28pm, UM9030 using his previous cellular telephone number, (414) 345-7694,

sent an SMS to BRYANT at (859) 638-1537 stating, "friend of the 6 that are missing things how

many do you have?" At approximately 8:36pm, BRYANT using (859) 638-1537 responded by

SMS to (414) 345-7694 stating, "I paid for another today. I have the rest . .. .I still owe for 5 that I




         Case 2:19-mj-01255-WED Filed 06/06/19 Page 8 of 16 Document 1
have ... What is the problem?"    At approximately 9:08pm, UM9030 using (414) 345-7694

responded to BRYANT via SMS at (859) 638-1537 stating, "for when you have that ready is that

they asked the boys how many they had told my boss were missing 6 that you did not have even

the money I scold my boss he wants it to be like before you take 2 maximum and to be paid he

thinks that with that money you can buy worthwhile work even though this lower quality does not

say that you are not honest but it is a company formed by several partners and some begin to

suggest things that they believe." BRYANT responded by SMS to (414) 345-7694 stating, "I have

5 that I have not paid for. Not 6 .... Call with translator." UM9030 responded by SMS to BRYANT

stating, "wait I'll do it when I go with my friend." Case agents believe UM9030 was advising

BRYANT that his people (bosses) were asking when BRYANT could pay for the six kilograms of

cocaine that he recently received. BRYANT was advising UM9030 that he only owed for five

kilograms of cocaine not six. Because BRYANT speaks English and UM9030 Spanish with

limited English, BRYANT wanted to speak to UM9030 with the aid of a translator to confirm how

much he owed UM9030 and his co-conspirators.

       16.    On May 18, 2019, at approximately 3:58pm, UM9030 using his current cellular

telephone, (262) 475-9030, placed an SMS to BRYANT at (859) 638-1537 stating, "New number

Bro." At approximately 5:03pm, BRYANT using (859) 638-1537 sent an SMS to UM9030 at

(262) 475-9030 stating, "Ok."    Based on their training and experience, and the investigation to

date, case agents believe that UM9030 was providing BRYANT with his new number, which

BRYANT aclmowledged in a response text. Case agents believe that UM9030 will now use (262)

475-9030 to communicate with BRYANT to distribute controlled substances, including the six

kilograms of cocaine discussed on May 17, 2019.




         Case 2:19-mj-01255-WED Filed 06/06/19 Page 9 of 16 Document 1
        17.    Subpoenaed subscriber infmmation from Verizon reflect that the number (262)

475-9030 was activated on May 18, 2019, which is consistent with UM9030 providing BRYANT

with the number (262) 475-9030 on May 18, 2019. Additionally, information retrieved from court

authorized pen data records of (414) 345-7694 reflect the last outgoing communication from (414)

345-7694 was on May 18, 2019, showing one outgoing call for that date and no further outgoing

communications since then. Pen data further reflects two unanswered incoming calls to (414) 345-

7694 on May 18, 2019, with no answer and no other activity. According to Verizon records, the

number of (414) 345-7694 was suspended on May 17, 2019, with no further payments to keep the

phone activated


       18.     On May 31, 2019, at approximately 3:39pm, UM9030 received an incoming SMS

at (262) 475-9030 from BRYANT using (859) 638-1537 stating, "I should be able to pay for that

last one today or tomonow. I need one now so I am sending my friend to get one .... My friend is

bringing the money for that last one. He will pick up 5." UM9030 using (262) 475-9030 responded

stating, "K bro." Based on their training and experience, and the investigation to date, case agents

believe BRYANT was advising UM9030 that he would pay for the last of the previous cocaine

shipment he received from UM9030.

       19.     On June 3, 2019, the Honorable Lynn Adelman, United States District Judge in the

Eastern District of Wisconsin, signed an order under authorizing the interception of wire and

electronic communications over (262) 475-9030. The order further authorized real-time precise

location information for (262) 475-9030. However, the results of the real-time/GPS for (262) 475-

9030 have not been within a distance feasible for determining the precise location and identifying

UM9030.




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 10 of 16 Document 1
        20.     On June 5, 2019, at approximately 11 :39am, UM9030 using (262) 475-9030 placed

an outgoing call to an unknown male (UM7757) at the number of (414) 514-7757. During the

conversation, UM9030 and UM7757 greeted each other. UM7757 then stated, "Is it nice and thin

for the stamp?" UM9030 responded, "No, they are sexually assaulting me cuffently .... They have

me chained by the leg from 1 room to the kitchen." UM7757 stated, "Over here. I am coming

from the "shop ..... Where are you going to be later so I can give you your cents?" UM9030

answered, "Well, you let me know, when I leave here I will find you." UM7757 stated, "Alright,

I'll head closer to you for when you call me." Based on their training and experience, and the

investigation to date, case agents believe UM9030 was advising UM7757 that he was working at

a stash house packaging narcotics or proceeds under the direction of the people UM9030 works

for. UM7757 asked UM9030 where he would be later so he could take UM9030 money.

    C. CONCLUSION

       21.     Based on the foregoing, I believe that UM903 0 is distributing narcotics and

engaging in a conspiracy to possess and to distribute narcotics, in violation of 21 U.S.C. Sections

846 and 841, and that UM9030 is a cocaine source of supply for the BRYANT DTO and utilizes

(262) 475-9030 in furtherance of his drug trafficking activities.

                                      MANNER OF EXECUTION

       22.     In my training and experience, I have learned that cellular phones and other cellular

devices communicate wirelessly across a network of cellular infrastructure, including towers that

route and connect individual communications. When sending or receiving a communication, a

cellular device broadcasts ce1iain signals to the cellular tower that is routing its communication.

These signals include a cellular device's unique identifiers.




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 11 of 16 Document 1
        23.     To facilitate execution of this wanant, law enforcement may use an investigative

device or devices capable of broadcasting signals that will be received by the Target Device or

receiving signals from nearby cellular devices, including the Target Device. Such a device may

function in some respects like a cellular tower, except that it will not be connected to the cellular

network and cannot be used by a cell phone to communicate with others. The device may send a

signal to the Target Device and thereby prompt it/them to send signals that include the unique

identifier of the device. Law enforcement may monitor the signals broadcast by the Target Devices

and use that info1mation to determine the Target Device's locations, even iflocated inside a house,

apartment, or other building.

        24.    The investigative device may intenupt cellular service of phones or other cellular

devices within its immediate vicinity. Any service disruption to non-target devices will be brief

and temporary, and all operations will attempt to limit the interference with such devices. In order

to connect with the Target Device, the device may briefly exchange signals with all phones or

other cellular devices in its vicinity. These signals may include cell phone identifiers. The device

will not complete a connection with cellular devices determined not to be the Target Device, and

law enforcement will limit collection of information from devices other than the Target Device.

To the extent that any information from a cellular device other than the Target Device is collected

by the law enforcement device, law enforcement will delete that information, and law enforcement

will make no investigative use of it absent further order of the court, other than distinguishing the

Target Device from all other cellular devices.




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 12 of 16 Document 1
                                     AUTHORIZATION REQUEST

        25.    Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will function as a

pen register order under 18 U.S.C. § 3123.

        26.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

3 0 days from the end of the period of authorized surveillance. This delay is justified because there

is reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

user of the Target Device would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change patterns of behavior,

notify confederates, and/or flee from prosecution. See 18 U.S.C. § 3103a(b )(1 ). There is reasonable

necessity for the use of the technique described above, for the reasons set forth above. See 18

U.S.C. § 3103a(b)(2).

       27.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Device outside of daytime hours.

       28.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Comi. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 13 of 16 Document 1
       29.     A search warrant may not be legally necessary to compel the investigative

technique described herein. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.




                                                 Drug Enforcement Administration




United States Magistrate Judllre




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 14 of 16 Document 1
                                   ATTACHMENT A


      This wan-ant authorizes the use of the electronic investigative technique described in

Attachment B to locate the cellular device assigned call number (262) 475-9030 (IMEI)

359536092196005.




       Case 2:19-mj-01255-WED Filed 06/06/19 Page 15 of 16 Document 1
                                       ATTACHMENT B


       Pursuant to an investigation ofUM9030 for a violation of21 United States Code, Sections

841 (a)(l) and 846, this Warrant authorizes the officers to whom it is directed to determine the

location and identification of the user of cellular telephone number (262) 475-9030 (IMEI)

359536092196005 identified in Attachment A by collecting and examining:

    1. radio signals emitted by the target device for the purpose of communicating with cellular

       infrastructure, including towers that route and connect individual communications; and

   2. radio signals emitted by the target device in response to radio signals sent to the device

       by the officers;

for a period of thirty days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

wm.Tant prohibits the seizure of any tangible prope1iy. The Comi finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).




        Case 2:19-mj-01255-WED Filed 06/06/19 Page 16 of 16 Document 1
